           Case 1:20-cv-11817-NMG Document 1 Filed 10/06/20 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS
                                   EASTERN DIVISION

                                                                    CIVIL ACTION NO.

  DEBRA M. USHKEVICH,
                Plaintiff,



         v.
  STEPHEN J. SCULLY, M.D., and PLASTIC
  COSMETIC & RECONSTRUCTIVE SURGERY
  OF MERRIMACK VALLEY, INC.
                 Defendants.

                      COMPLAINT AND DEMAND FOR JURY TRIAL

                                            PARTIES
1. Plaintiff, Debra M. Ushkevich, (hereinafter “Ms. Ushkevich”) was, at all relevant times hereto, an

   adult with a usual place of residence at 33 Faith Drive, Hampstead, Rockingham County, New

   Hampshire.

2. Upon information and belief, at all relevant times hereto Defendant Stephen J. Scully,

   M.D. (“Dr. Scully”) was a physician licensed in the Commonwealth of Massachusetts, residing in

   North Andover, Essex County, Commonwealth of Massachusetts and practicing medicine as a plastic

   surgeon at Plastic Cosmetic & Reconstructive Surgery, Inc., 451 Andover Street, North Andover,

   Essex County, Commonwealth of Massachusetts. Upon information and belief Dr. Scully is an

   employee of Defendant Plastic Cosmetic and Reconstructive Surgery of Merrimack Valley, Inc.

3. Upon information and belief, at all relevant times hereto, Defendant Plastic Cosmetic and

   Reconstructive Surgery of Merrimack Valley, Inc., was a duly registered corporation with a principal

   place of business at 451 Andover Street, North Andover, Essex County, Commonwealth of
             Case 1:20-cv-11817-NMG Document 1 Filed 10/06/20 Page 2 of 5



     Massachusetts. Upon information and belief, Plastic Cosmetic and Reconstructive Surgery of

     Merrimack Valley, Inc., was the employer of Dr. Scully.

                                                JURISDICTION
4. The amount in controversy in this case exceeds $75,000, exclusive of interest and costs, and the

     plaintiff and defendants are citizens of different states, therefore diversity jurisdiction exists pursuant

     to 28 U.S. Code § 1332.

                                                    FACTS
5. Ms. Ushkevich presented to Dr. Scully on October 11, 2013 for excision of lesions on the left side of

     her nose, left cheek, left side of neck, and right calf.

6. Dr. Scully noted that Ms. Ushkevich had a .75 x 1 cm irregular lesion involving the left lateral nose

     above the alar margin, and that it was consistent with a possible dysplastic lesion.

7. Dr. Scully excised all four lesions, and the specimens were submitted for biopsies.

8.   The pathology report stated that the final diagnosis of the nose specimen was “Basal cell carcinoma,

     extending to tissue edges.”

9. Dr. Scully informed Ms. Ushkevich that the margins were unclear, and that the cancer may return,

     and it may not. Dr. Scully informed plaintiff that if the cancer returned, she may need a laser

     procedure.

10. Dr. Scully never advised Ms. Ushkevich to have any additional workup, monitoring, or that

     additional surgery to clear the margins was needed.

11. In 2018, Ms. Ushkevich developed a recurrent lesion on her nose.

12. A second biopsy confirmed that plaintiff’s basal cell carcinoma had returned, and on November 20,

     2019 plaintiff underwent Moh’s surgery to remove all the cancerous cells.
           Case 1:20-cv-11817-NMG Document 1 Filed 10/06/20 Page 3 of 5



13. On November 22, 2019, plaintiff underwent reconstructive surgery to reduce the scarring from the

   Moh’s surgery.

14. A second cosmetic procedure was performed on December 23, 2019.

15. Despite the cosmetic surgery, Ms. Ushkevich has significant, permanent facial scarring.

16. Plaintiff was unaware that she had been injured by the negligence of Dr. Scully until October, 2019

   when she spoke with her surgeon preforming her cosmetic surgery.

                                COUNT I – NEGLIGENCE
                       DEBRA USHKEVICH V. STEPHEN J. SCULLY, M.D.
17. Plaintiff repeats and incorporates herein the allegations in paragraphs 1 through 16 above.

18. Defendant Dr. Scully owed a duty to Ms. Ushkevich to use the care and skill required of the average

   qualified plastic surgeon, taking into account the advances in the profession at the time in 2013 and

   under the circumstances that then existed.

19. On October 11, 2013 and thereafter Ms. Ushkevich was a patient of Dr. Scully, was under the

   Defendant’s care and treatment and was relying upon the Defendant physician to provide her with the

   care and skill required of the average qualified plastic surgeon properly practicing the profession.

20. Dr. Scully negligently, carelessly, and/or unskillfully treated Ms. Ushkevich and deviated from and

   fell below the accepted standard of care for the average qualified plastic surgeon in the

   Commonwealth of Massachusetts in 2013, taking into account the advances in the profession, by and

   among other things:

            a. Failing to inform plaintiff of the need for clear surgical margins after her nose

               lesion excision;

            b. Failing to remove sufficient tissue until plaintiff’s surgical margins were clear of
            Case 1:20-cv-11817-NMG Document 1 Filed 10/06/20 Page 4 of 5



               cancerous cells;

            c. Failing to inform plaintiff of the need for monitoring and follow up for her basal

               cell carcinoma; and

            d. Failing to monitor plaintiff’s basal cell carcinoma.

21. Had the Defendant, Dr. Scully, complied with the standard of care, Ms. Ushkevich would not have

   suffered a recurrence of her basal cell carcinoma, or the cancer would have been detected earlier, and

   Ms. Ushkevich would not have required extensive reconstructive surgery.

22. As a direct and proximate result of the negligence and carelessness of the Defendant, Dr.

   Scully, Ms. Ushkevich was caused to experience severe and ongoing pain and suffering, permanent

   disfigurement, loss of enjoyment of life, a prolonged recovery, incursion of medical expenses, and

   lost earning capacity.

       THEREFORE, Plaintiff Debra Ushkevich demands judgment in her favor against Defendant Dr.

Scully for monetary damages to be determined by a jury, plus interest and costs.


                    COUNT II – RESPONDEAT SUPERIOR
         DEBRA USHKEVICH V. PLASTIC COSMETIC & RECONSTRUCTIVE
                  SURGERY OF MERRIMACK VALLEY, INC.
23. The Plaintiff repeats and incorporates herein the allegations contained in the paragraphs 1 through 22

   above.

24. The Defendant, Stephen Scully, M.D., practicing within the scope of his employment, agency, and/or

   servitude for Plastic Cosmetic & Reconstructive Surgery of Merrimack County, Inc., and/or in his

   capacity as an officer, director, managing agent, servant, and/or employee of Plastic Cosmetic &

   Reconstructive Surgery of Merrimack County, Inc., rendered medical care and treatment that fell

   below the accepted standard of care for the average qualified medical provider at the time.
           Case 1:20-cv-11817-NMG Document 1 Filed 10/06/20 Page 5 of 5



25. As a direct and proximate result of the negligence and carelessness of the Defendant, Dr.

   Scully, Ms. Ushkevich was caused severe and ongoing pain and suffering, permanent disfigurement,

   loss of enjoyment of life, a prolonged recovery, incursion of medical expenses, and lost earning

   capacity.

          WHEREFORE, Plaintiff Debra Ushkevich demands judgment in her favor against

    Defendant Plastic Cosmetic & Reconstructive Surgery of Merrimack County, Inc., for

    monetary damages to be determined by a jury, plus interest and costs.



                                          JURY DEMAND

        Plaintiff demands a trial by jury on all issues so triable.




                                              Respectfully submitted,
                                              Plaintiff,
                                              By her attorneys,



                                              /s/ Ian McCallister
                                              Kathryn J. Wickenheiser, Esq.
                                              BBO# 675040
                                              Ian McCallister, Esq.
                                              BBO# 633445
                                              Thomas & Wickenheiser, LLC
                                              1R Newbury Street, Suite 303B
                                              Peabody, MA 01960
                                              (774) 302-2300
                                              kathryn@thomaswicklaw.com
                                              ian@thomaswicklaw.com
